Exhibit 23.1 Consent of Independent Registered Public Accounting Firm The Board of Directors CarMax, Inc.: We consent to the incorporation by reference in the registration statements (No. 333-127486, No. 333-100311, and 333-135701) on Form S-8 of CarMax, Inc. of our report dated April 25, 2008, with respect to the consolidated balance sheets of CarMax, Inc. and subsidiaries (the Company) as of February 29, 2008 and February 28, 2007, and the related consolidated statements of earnings, shareholders’ equity and cash flows for each of the fiscal years in the three-year period ended February29, 2008, and the related financial statement schedule, and the effectiveness of internal control over financial reporting as of
